Title: Abigail Adams to John Quincy Adams, 20 November 1783
From: Adams, Abigail
To: Adams, John Quincy



Braintree November 20. 1783

This evening as I was Setting, with only your sister by my side, who was scribling at the table to some of her correspondents, my Neighbour Feild enterd, with “I have a letter for you Madam”; my immagination was wandering to Paris, ruminating upon the long, long absence of my dear son, and his parent; that I was rather inattentive to what he said, untill he repeated; I have Letters for you from abroad. The word abroad, roused my attention, and I eagerly seazied the Letters, the hand writing and Seal of which gave me hopes that I was once more like to hear from my Young Wanderer; nor was I dissapointed.
After two years silence; and a journey of which I can scarcly form an Idea; to find you safely returnd, to your parent, to hear of your Health, and to see your improvements!
You cannot know, should I discribe to you; the feelings of a parent. Through your pappa, I sometimes heard from you, but one Letter only, ever reach’d me after you arrived in Russia. Your excuses however, have weight; and are accepted; but you must give them further energy by a ready attention to your pen in future. Four years have already past away since you left your native land, and this rural Cottage—Humble indeed, when compared to the Palaces you have visited, and the pomp you have been witness too. But I dare say you have not been so inattentive an observer, as to suppose that Sweet peace, and contentment, cannot inhabit the lowly roof, and bless the tranquil inhabitants, equally guarded and protected, in person and property, in this happy Country, as those who reside in the most elegant and costly dwellings.
If you live to return, I can form to myself, an Idea of the pleasure you will take, in treading over the ground, and visiting every place your early years were accustomed wantonly to gambol in—even the rocky common and lowly whortleberry Bush will not be without its Beauties.
My anxieties have been, and still are great least the Numerous temptations and Snares of vice, should vitiate your early habits of virtue, and distroy those principals, which you are now capable of reasoning upon; and discerning the Beauty, and utility, of, as the only rational Source of happiness here, or foundation of felicity here after, placed as we are, in a transitory Scene of probation, drawing nigher and still nigher, day after day to that important Crisis, which must introduce us into a New System of things. It ought certainly to be our principal concern to become qualified for our expected dignity.
What is it that affectionate parents require of their Children; for all their care anxiety and toil on their accounts? Only that they would be wise and virtuous, Benevolent and kind.
Ever keep in mind my son, that your parents are your disinterested Friends, and if at any time their advise militates with your own opinion, or the advise of others, you ought always to be, diffident of your own judgment, because you may rest assured that their opinion is founded in experience, and long observation, and that they would not direct you; but to promote your happiness.

Be thankfull to a kind providence who has hitherto preserved the lives of your parents, the natural guardians of your youthfull years. With Gratitude I look up to heaven blessing the Hand, which continued to me my dear and honoured parents untill I was setled in Life, and tho I now regreet the loss of them, and daily feel the want of their advise and assistance, I cannot suffer as I should have done, if I had been early deprived of them.
You will doubtless have heard of the Death of your worthy Grandpappa, before this reaches you. He left you a Legacy, more valuable than Gold or silver—he left you his blessing and his prayers, that you might return to your Country and Friends improved in knowledge, and matured in virtue, that you might become a usefull citizen, a Guardian of the Laws Liberty and Religion of your Country, as your Father, (he was pleased to Say) had already been. Lay this bequest up in your memory, and practise upon it, believe me, you will find it a treasure that neither Moth, or Rust can devour.
I received Letters from your Pappa last evening dated in Paris the 10 of sepbr. informing me of the necessity of his continuance abroad this winter. The Season is so far advanced that I readily sacrifice the desire of seeing him, to his safety. A voyage upon this coast at this Season, is fraught with dangers. He has made me a request, that I dare not comply with at present; No Husband, no Son, to accompany me upon the Boisterous ocean, to animate my courage, and dispell my fears, I dare not engage with so formidable a combatant.
If I should find your Pappa fixed in the Spring; and determined to continue abroad a year or two longer, the earnest desire I have to meet him, and my dear son, might overcome the reluctance I feel, at the Idea of engaging in a New Scene of Life and the love I have for domestick attachments—and the still calm of Life. But it would be much more agreeable to me, to enjoy all my Friends together in my own Native land. From those who have visited foreign climes I could listen with pleasure; at the narative of their adventures, and derive satisfaction from the learned detail, content myself that the “little Learning I have gaine’d is all from Simple Nature divind.”
I have a desire that you might finish Your Education at our university, and I see no chance for it, unless You return in the course of a year. Your cousin Billy Cranch expects to enter next july. He would be happy to have you his associate.
I hope your Pappa will indulge you with a visit to England this winter, it is a country I should be fond of your Seeing. Christianity which teaches us to forgive our enemies, prevents me from enjoining upon you a similar vow, to that which Hamilicar obtained from his son Hanible, but I know not how to think of loveing those haughty Islanders.
Your Brothers will write to you soon. Your sister I see is prepairing a Letter; Your Friends send you their affectionate regards. And I enjoin it upon you to write often to Your ever affectionate Mother.

A Adams

